 In the Matter of TIIE WOLF COMPANY, EMPLOYERandINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICULTURAL IMPLE-MENT WORKERS OF AMERICA, CIO, PETITIONERCase No. 6-R-1710.-Decided June 17, 1947Fraser, Shumaker, Kendrick, and Winn,byMr. Alan B. Loop,ofToledo, Ohio, for the Employer.Mr. F. L. Innis,of Cleveland, Ohio, for the Petitioner.111r.Lloyd AS. Greenidge,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Chambers-burg, Pennsylvania, on May 9, 1947, before Henry. Shore, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERThe Wolf Company is a Pennsylvania corporation having its princi-pal place of business and plant in Chambersburg, Pennsylvania, whereit is engaged in the manufacture of flour mill and chemical processingmachinery and in the operation of a foundry.During the past 12months, the Employer purchased raw materials valued in excess of$100,000, of which- approximately 20 percent represented shipmentsfrom sources outside the Commonwealth of Pennsylvania.Duringthe same period, the Employer produced finished products valued inexcess of $500,000, of which approximately 57 percent representedshipments to customers outside the Commonwealth.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.74 N. L. R. B., No. 38.181 182DECISIONSOF NATIONALLABOR RELATIONS BOARDH. THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.Confederated Unions of Ainerica,1herein called the Intervenor,is a labor organization, claiming to represent employees of the Em-ployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employerrefusesto recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties agree that the appropriate unit should include all pro-duction and maintenance employees of the Employer, excluding plantclerical and office clerical employees and all supervisory employees.They disagree, however, concerning the inclusion of watchmen-fire-men in the unit.The Employer would exclude and the Petitionerwould include these employees.The Employer employs three watchmen-firemen who are not uni-formed, armed or deputized.They are paid at an hourly rate andwork an 8-hour shift daily.These employees are required generallyto keep the boilers going, to check the plant for fire hazards, and toguard against theft and unauthorized ingress or egress by other em-ployees or by outsiders.The employee on the day shift devotes prac-tically all of his time to tending the boilers, spending but little time insurveillance of the plant premises.He does not make regular hourlytours of inspection except when the plant is closed.At the end ofthe work clay, the main function of the watchmen-firemen then onduty changes from firing the boilers to performing plant patrolduties.It is apparent, therefore, that the watchmen-firemen performcustodial rather than monitorial duties, and, in accordance with ourusual policy, we shall include them in the appropriate unit. 2'Although the Intervenor did not appear at the hearing,after the close of the hearingit notified the Board that it represented some of the employees involved in this proceedingand requested that it be allowed to participate in the election directed hereinThereafter,it submitted evidence of representation among these employees.The Intervenor's requestis hereby granted2Matterof Marsh Furniture Company,CG N L R B 133,134-135 ;Matterof ChampiogtSheet Metal Company,Inc,61 N. L R B 511, 513. THE WOLF COMPANY183We find that all production and maintenance employees of the Em-ployer including watchmen-firemen, but excluding plant clerical andoffice clerical employees and all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees or effectively recommend such action, consti-tute a unit appropriate for the purposes of collective bargaining with-in the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 3As part of the investigation to ascertain representatives for thepurposes of collective bargaining with The Wolf Company, Chaln-bersburg, Pennsylvania, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Sixth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether they desire to be represented byInternational Union, United Automobile, Aircraft &-, Agricultural Im-plementWorkers of America, CIO, or by Confederated Unions ofAmerica, for the purposes of collective bargaining, or by neither.CHAIRMAN HERzOG took no part in the consideration of the aboveDecision and Direction of Election.3Any participant in the election herein mac, upon its prompt request to and approvalthereof by the Regional Director, have its name removed from the ballot.